Citation Nr: 0802213	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  03-30 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  This case was remanded by the Board in 
January 2005 for additional development.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  In January 2005, the Board remanded 
this issue to verify the veteran's claimed stressors and to 
determine whether he had a clinical diagnosis of PTSD.

Regarding verification of the veteran's claimed stressors, an 
August 2005 response from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) stated that the veteran's 
unit was involved in extensive combat during the period that 
he served with the unit.  Despite this, in a July 2006 
supplemental statement of the case, the RO stated that the 
veteran could not be considered a combat veteran based upon 
his Military Occupational Specialty and the lack of a 
verified stressor.  Without even discussing whether the 
USASCRUR reply corroborates the veteran's claimed stressors, 
the Board notes that the veteran's DA Form 20 states that the 
veteran sustained a shrapnel wound to the forehead in 
December 1967.  The same form also shows that the veteran was 
stationed in Vietnam in December 1967 and was not AWOL at 
that time.  Accordingly, the evidence of record shows that 
the veteran sustained a wound consistent with combat.  As 
such, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressors.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1) (2007).  As 
the veteran's claimed in-service stressors are consistent 
with the circumstances of his service, they have thus been 
sufficiently verified for VA purposes.

However, the medical evidence of record does not show that 
the veteran has a current diagnosis of PTSD that has been 
linked to the verified stressors and which conforms to the 
criteria of DSM-IV.  38 C.F.R. § 4.125 (2007).  The medical 
evidence of record includes multiple VA outpatient mental 
health reports which consistently show that the veteran has a 
psychiatric disorder.  In addition, an October 2004 private 
medical report stated that the veteran had a history of PTSD.  
The evidence of record shows that the veteran has never been 
afforded a full and comprehensive psychiatric examination to 
determine the exact diagnosis of his psychiatric disorder.  
Therefore, the applicable regulations provide that a 
psychiatric examination must be scheduled in order to 
determine whether the veteran currently has PTSD.  38 C.F.R. 
§ 3.159(c)(4) (2007).

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO must schedule the veteran for a 
comprehensive VA psychiatric 
examination to determine the diagnoses 
of all psychiatric disorders that are 
present.  The entire claims folder and 
a copy of this remand must be made 
available to the examiner prior to this 
examination.  The examiner must be 
instructed that only those events which 
are consistent with combat in Vietnam 
may be considered for the purpose of 
determining whether the veteran's 
psychiatric disorder is related to 
exposure to a stressor during military 
service.  The examiner must integrate 
the previous psychiatric findings and 
diagnoses of current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.  
Following a review of the service and 
post-service medical records, the 
examiner must state whether any 
diagnosed psychiatric disorder is 
related to the veteran's active duty 
service.

Any diagnosis of PTSD must conform to 
the criteria of DSM-IV.  If a diagnosis 
of PTSD is deemed appropriate, the 
examiner must specify (1) whether each 
alleged Vietnam combat stressor was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more 
of the Vietnam combat stressors found 
to be sufficient to produce PTSD.  A 
complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.

3.	The RO must notify the veteran that it 
is his responsibility to report for any 
examination scheduled and to cooperate 
in the development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

4.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).




